The Honorable Luther Jones                        Opinion   No.   H-   726
Chairman
Committee  on Elections                           Re: Terms of office of Harris
House of Representatives                          County constables    elected
P. 0. Box 2910                                    immediately   following a re-
Austin, Texas   78767                             districting of precincts.

Dear Mr.   Jones:

      On behalf of the House Committee    on Elections you have requested our
opinion concerning the terms of office of constables    in Harris County.     YOU
inform us that Harris County elected constables     for each justice precinct in
1972.    On June 28, 1973, the Harris County Commissioner’s        Court adopted a
redistricting  plan and, pursuant to article 2351 l/2,   V. T. C. S. , appointed a
number of incumbents to the new offices created thereby.        Subsequently,   all
but one Harris County constable ran for election in 1974.      See article 2355,
V. T. C. S. Your question is whether the election of constables      in 1974 was for
a two or four year term.

      Article  5, section 18 of the Texas Constitution provides that the term of
office for constables    is four years.   However,   article 16, section 65 of the Texas
Constitution   establishes   the timing for election of various officers,  including con-
stables,   providing that:

                    Notwithstanding    other provisisions  of this
                    Constitution,  the following officers  elected
                    at the General Election in November,       1954,
                    shall serve only for terms of two (2) years:
                    . . . (b) Assessors    and Collectors  of Taxes;
                    . . . (g) Constables.    At subsequent elections,
                    such officers   shall be elected for the full terms
                    provided in this Constitution.

Article  16, section 65 additionally   provides that judges of County Courts at Law
elected in the 1954 elections   shall serve the full term of office provided in the
Constitution.   Pursuant to this provision this office has ruled that judges of County
Courts at Law are to be elected in 1954, 1958, 1962, 1966, 1970, etc.,       and that




                                   p.   3104
     The Honorable   Luther   Jones   - page two         (H-726)



     an election for a newly created office in 1968 would be for a term of only two
     years since an election was required to be held in 1970.   Attorney General
     Opinion M-566 (1970).

           In Attorney General Opinion WW -1292 (1962) this office ruled that an
     election in 1962 of a tax assessor-collector    would be for a term of only two
     years since article 16, section 65 required elections for assessor-collectors
     in 1956, 1960, 1964, etc.   Attorney General Opinion C-235(1964)      reached a
     similar result with respect to justices of the peace.      See also Rawlins v. Drake,
     291 S. W. 2d 349(Tex. Civ. App. --Dallas     1956, no writ).

           In accordance   with these prior opinions of this office,  it is our view that
     article 16, section 65 clearly requires     elections for four year terms of office
     for constables   in 1956, 1960, 1964, 1968, 1972, 1976, 1980, etc.        Thus the 1974
     election of constables,   pursuant to article 2355, V. T. C. S. , was for a term of
     only two years,    and another election for the offices of constable must be held in
     1976.

                                      SUMMARY

                           An election for the offices of constable
                        must be held in 1976 pursuant to article 16,
                        section 65 of the Texas Constitution.

                                                  _Very truly yours,




                                                  Attorney   General   of Texas
                                        //
     APPROVED:
Cl




     Opinion Committe~e

     jad:




                                             p.   3105